MAUGHAN, Justice
(dissenting).
Respectfully, I dissent.
The court’s order of June 19, 1973, states, among other things:
The Division of Family Services be and is hereby ordered to provide all appropriate support services to give [appellant] all the help she can get in the way of training and skills in taking care of her child and her home.
*1000In response to the court’s order, counsel for appellant composed a letter dated June 21, 1973, a copy of which was directed to and received by the social worker for the Division of Family Services. This letter stated, among other things:
. Legal custody will be held by Family Services who are to make their full services available to her.
In that part of the record denominated the social file the clerk reporting the hearing of June 19, 1973, includes all conditions to be observed by appellant, but deletes that part of the court’s judgment set out above. It is the same clerk, who, in conversation with the social worker, reported that, in his opinion, appellant’s attorney engaged in unethical conduct. The social worker testified he believed this bit of gossip, and that it colored his attitude toward appellant.
The court stated into the record the facts from which the gossip was born, dispelling the right to any inference of unethical conduct on the part of appellant’s counsel. The court also stated it left instructions that all counsel be .immediately notified of its order (that of June 19, 1973). The record shows that this instruction was not honored. It further shows that the only effort to communicate the order of the court was made by counsel for appellant, in his letter of June 21, 1973. The content of this letter was certainly sufficient to put the social worker on notice of what was required of him. If he desired more information the order itself could have been read — he couldn’t have been apprised of the true state of affairs from reading the compositions in the social file, nor, apparently, from conversations with the clerk who composed them, for the reasons stated above.
The social worker testified that he received the letter of June 21, 1973; that he had been in conversation with the gossiping clerk; and that he believed what he heard; that he had never sat down and reviewed the conditions of the court’s order with appellant; that he gave no services to appellant, following the hearing of June 19, 1973; that his attitude was, there was not “much use in trying”; that appellant had to change herself; that appellant had to first request his services; that he was not necessarily prejudiced. His testimony makes it appear he was unnecessarily prejudiced. The court did not ask that thought be given to his order but ordered it performed. This same testimony of the social worker acknowledged the conditions imposed on appellant, contained in the letter of June 21, • 1973, but it did not acknowledge the conditions imposed on himself.
Subsequent to the hearing of January 25, 1974, after having given testimony sufficient to fill 38 pages of the transcript, the same social worker who had been deluded into thinking that counsel for appellant had indulged in unethical conduct, thought it proper to dispatch a letter to the court under date of January 30, 1974, giving two typewritten pages of additional testimony extolling the wisdom in his choice of foster parents, and that should the child be available for adoption he would recommend them. The letter also goes on to say that the court can be assured of his support, whatever the court’s decision is — all without the nuisance of cross-examination. The writer states the letter was sent because he did not have “. . . the opportunity in court to fully express my opinion . . . .”
The court stated, in the transcript, that its order of June 19, 1973, was to give appellant a chance to prove sufficient motivation. The court’s order was not an idle one — appellant had a right to rely on it. Part of that chance was that the Division of Family Services provide all appropriate support .services to give appellant “all the help she can get in the way of training and skills in taking care of her child and her home.” Appellant not only did not get all— she got none. A matter as cataclysmal as the permanent separation of a child from its parent should not tolerate the ineptitude *1001displayed by the court’s staff, nor such cavalier disregard of a court’s order.
For.the foregoing reasons, the judgment of deprivation should be reversed and remanded, with instructions that appellant be given the help ordered on June 19, 1973, ■ — preferably by some social worker who could take an objective view of the matter.